DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 12, 2019 has been entered.
 
Election/Restrictions
Newly submitted Claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is directed toward the non-elected Species B, drawn to Figs 3-3B. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
This action is in reply to the request for continued examination filed on December 12, 2019.
The amendment to the specification filed on December 12, 2019 is entered.
Claims 1-7 and 9-15 are currently pending.
Claims 10-14 are withdrawn.
Claims 1-4 are amended. 
Claim 15 is new.
Applicant’s amendment to Claim 1 overcomes the rejection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, set forth in the Office Action mailed June 13, 2019.  The rejection is withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Page 2 line 2 states, “…to provide a means thermal transfer while providing electrical isolation.”  However, Examiner suggests, “…to provide a means for thermal transfer, while providing electrical isolation. “  
Page 8 lines 9-11 states, “[i]f there is any portion of the flow channel 12 that extends through the isolating manifold, which is constructed of an isolating material, there is no need for application of the coating.”  It is unclear as to whether “isolating material” intends to be insulating material or some other insulating material and not later.  
Examiner further suggest amending Page 8 lines 9-11 to include “[i]n this embodiment, if there is any portion of the flow channel 12 that extends through the isolating manifold, which is constructed of an isolating material, there is no need for application of the coating” ,  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the cooling device" in lines 28 and 32.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of this examination, the limitation will be interpreted as “the cold plate
Claim 4 is rejected using the same rationale as that of Claim 1 regarding the cooling device and thus will also be interpreted as the cold plate.
Claim 4 recites the limitation “the outer wall face” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear as to whether the claim is directed toward the first/second outer surface or a first face/second face wall, since there no limitation described as simply the outer wall face surface of the cooling device.  This ambiguity renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted to mean the first wall face.  This interpretation is reasonably in line with the language of the amendment for other claims.
Claims 2-3, 7 and 9 are rejected as depending from the rejected Claim 1.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipated nor render obvious the combination set forth in independent Claim 1, and specifically does not disclose the following:
a ceramic coating formed on one or both surfaces of the first face wall and the second face wall to join together the cold plate and the isolating manifold, and a surface of the flow channel.
The closest prior art of record is (U.S. Patent Application Publication No. 2010/0085712) to Hrehor, JR. et al. hereinafter “Hrehor”; and (U.S. Patent Application Publication No. 2005/0217823) to Osanai, hereinafter “Osanai”.
The closest prior art of Hrehor teaches an apparatus having all of the features of Claim 1 except, a ceramic coating formed on one or both surfaces of the first face wall and the second face wall to join together the cold plate and the isolating manifold, and a surface of the flow channel.
The closest prior art of Osanai teaches an apparatus including cooling plate for electronic parts including a ceramic coating on the surfaces of the electronic parts and ceramic substrates there between, but does not teach a ceramic coating formed on one or both surfaces of the first face wall and the second face wall to join together the cold plate and the isolating manifold, and a surface of the flow channel.
However, there is no teaching in the prior art of record that would, reasonably absent of impermissible hindsight, motivate one of ordinary skill in the art to further modify the teaching of the prior art to provide, an apparatus that includes the an isolating manifold and a cold plate comprising: a ceramic coating formed on one or both surfaces of the first face wall and the second face wall to join together the cold plate and the isolating manifold, and a surface of the flow channel, as claimed in Claim 1, in combination with all other claimed features.
	

Response to Arguments
Applicant’s arguments, see Remarks, filed December 12, 2019, with respect to Claims 1-7 and 9, have been fully considered and are persuasive.  The Office Action of June 13, 2019 has been withdrawn. 
Applicant's arguments filed December 12, 2019 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763